     Case 2:20-cv-05772-FMO-SHK Document 12 Filed 08/18/20 Page 1 of 1 Page ID #:29



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11    ANTHONY BOUYER,                                 )   NO. CV 20-5772 FMO (SHKx)
                                                      )
12                         Plaintiff,                 )
                                                      )
13                  v.                                )   ORDER DISMISSING ACTION WITHOUT
                                                      )   PREJUDICE
14                                                    )
      SIAMAK SELEH, et al.,                           )
15                                                    )
                           Defendants.                )
16                                                    )
17           Having been advised by counsel that the above-entitled action has been settled, IT IS
18    ORDERED that the above-captioned action is hereby dismissed without costs and without
19    prejudice to the right, upon good cause shown by September 28, 2020, to re-open the action if
20    settlement is not consummated. The court retains full jurisdiction over this action and this Order
21    shall not prejudice any party to this action.
22    Dated this 18th day of August, 2020.
23

24                                                                           /s/
                                                                      Fernando M. Olguin
25                                                               United States District Judge
26

27

28
